
	

115 S1414 IS: Securing the Homeland by Increasing our Power on the Seas Act
U.S. Senate
2017-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1414
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2017
			Mr. Wicker (for himself, Mrs. Shaheen, Mr. Kaine, Mr. King, Mr. Blumenthal, Mr. Tillis, Mr. Cochran, Mr. Strange, Ms. Collins, Mr. Inhofe, Mr. Perdue, Mr. Cotton, Mr. Rounds, Mr. Sullivan, Ms. Hirono, Mr. Roberts, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To state the policy of the United States on the minimum number of available battle force ships.
	
	
 1.Short titleThis Act may be cited as the Securing the Homeland by Increasing our Power on the Seas Act or SHIPS Act. 2.Policy of the United States on minimum number of battle force shipsIt shall be the policy of the United States to have available, as soon as practicable, not fewer than 355 battle force ships, comprised of the optimal mix of platforms, with funding subject to the annual authorization of appropriation and the annual appropriation of funds.
